Citation Nr: 0413895	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-24 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including coronary artery disease (CAD), 
hypertension, status post mitral valve repair, residuals of 
myocardial infarction (claimed as a stroke), and 
endocarditis, secondary to service-connected diabetes 
mellitus.  

2.  Entitlement to service connection for renal insufficiency 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for gout.  

4.  Entitlement to service connection for arthritis of the 
hands and feet.  

5.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, from the initial grant of service 
connection.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from June 1951 to March 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2003 decision by the RO which 
granted service connection for diabetes mellitus and assigned 
a 20 percent evaluation, and denied service connection for 
the remaining disabilities at issue on appeal.  

In essence, the veteran asserts that all of his 
cardiovascular disabilities are all, in some way, either 
directly or remotely, related to the service-connected 
diabetes mellitus.  Specifically, that his hypertension and 
CAD are related to his diabetes mellitus, that his myocardial 
infarction (claimed as a stroke) was caused by his 
cardiovascular disease, and that his endocarditis and renal 
insufficiency were the result of bypass surgery.  Therefore, 
in order to more accurately reflect the fundamental nature of 
his claims, the Board has recharacterized the issues to that 
which is shown on the first page of this decision.  


REMAND

Upon review of the claims file, the Board finds that the 
development and adjudication of the issues currently on 
appeal is inadequate so as to compel a remand.  

Regarding the claim for an evaluation in excess of 20 percent 
for DM, the Board notes that the veteran clearly and 
unambiguously indicated his dissatisfaction with the rating 
assigned in the notice of disagreement received in April 
2003.  However, the issue was not included in the statement 
of the case (SOC) promulgated in August 2003.  The veteran 
reiterated his desire for consideration of a higher 
evaluation in his substantive appeal received in August 2003.  
The Court has held that when there has been an initial RO 
adjudication of a claim and a NOD has been filed as to its 
denial, thereby initiating the appellate process, the 
claimant is entitled to an SOC regarding the denied issue.  
The RO's failure to include this issue in the SOC is a 
procedural defect requiring remand.  Godfrey v Brown, 7 Vet. 
App. 398, 408 (1995), Manlicon v. West, 12 Vet. App. 238 
(1999).  As the veteran has expressed his desire to appeal 
this issue on more than one occasion during the development 
of his claim, the RO must address this issue.  

As to the claims of secondary service connection, the Board 
notes that the RO, without benefit of an examination or 
medical opinion, concluded that his cardiovascular problems 
were present prior to the onset of diabetes and therefore, 
could not have been causally connected.  Moreover, the RO did 
not consider or seek a medical opinion as to whether the 
service-connected diabetes may have aggravated his 
cardiovascular problems.  

The United States Court of Appeals for Veterans Claims has 
held that where a veteran's service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability. (Allen v. 
Brown, 7 Vet.App. 439 (1995).  In Allen, the veteran claimed 
that his arthritis in the left knee and both hips were caused 
by or related to his service-connected right knee disability.  
The Court held that the Board must determine whether the 
veteran's right knee arthritis was the proximate cause of 
arthritis in the left knee and hip and, if not, it must then 
determine if the right knee aggravated arthritis in the left 
knee and hips.  If the answer to the latter was in the 
affirmative, it should then determine, if possible, what 
level of disability was attributable to such aggravation.  In 
the present case, a medical opinion as to whether the 
service-connected diabetes may have aggravated the veteran's 
cardiovascular problems should be obtained.

Regarding the issues of service connection for gout and 
arthritis of the hands and feet, the RO denied these claims 
on the grounds that there was no evidence of a current 
disability.  However, service department medical records in 
August 2001 indicated that the veteran's chronic pain was 
consistent with arthritis or possible gout, and recommended 
further evaluation by rheumatology.  It is not clear from the 
available evidence of record whether any additional studies 
were conducted to determine the specific nature of his 
chronic pain.  Therefore, an examination is necessary prior 
to appellate consideration of these issues.  

Finally, the Board notes that the veteran identified several 
medical care providers who treated him for his disabilities.  
A request for records from a private medical facility, 
Norfolk General Hospital, was returned by the U.S. Postal 
Service in February 2003.  However, a note on a deferred 
rating action in March 2003 indicated that records had been 
received from that facility (identified as Sentara Norfolk 
General Hospital), but that they were not in the claims file.  
There is no indication that any attempt was made to locate 
the records or to obtain additional copies.  Also, a letter 
dated in February 2003 from the Head of Inpatient Medical 
Records in Norfolk indicated that additional outpatient 
records were located at Sewells Point Branch Medical Clinic 
Naval Station.  However, it does not appear that any attempt 
was made to obtain these records.  As the veteran has 
identified evidence which he believes will support his 
claims, VA has a duty to assist him in obtaining these 
records.  38 C.F.R. § 3.159.  

In light of the deficiencies discussed above, and to ensure 
full compliance with due process requirements, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for the disabilities now at issue on 
appeal since June 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest are all 
records from Sentara Norfolk General 
Hospital, 600 Gresham Dr., Norfolk, VA 
23507, and any outpatient records from 
Sewells Point Branch Medical Clinic Naval 
Station, Norfolk 23511 since July 2000.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran is 
to be notified of any unsuccessful 
efforts in this regard.  

3.  The veteran should be afforded a VA 
examination to determine the nature and, 
if feasible, the etiology of all of his 
cardiovascular disabilities.  The claims 
folder must be made available to the 
caddiologist for review, and a notation 
to the effect that this record review 
took place should be included in the 
report of the physician.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
physician should render an opinion as to 
whether it is at least as likely as not 
that the veteran's cardiovascular 
disabilities, including his CAD, 
hypertension, status post mitral valve 
repair, myocardial infarction and/or 
stroke, and endocarditis are proximately 
due to or the result of, or being 
aggravated by his service-connected 
diabetes mellitus.  The physician should 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, it 
should be so stated and include an 
explanation.  

4.  The veteran should be afforded a VA 
rheumatology examination to determine if 
he has gout or arthritis of the hands and 
feet and, if feasible, the date of onset 
of any identified disability.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All appropriate testing 
should be undertaken in connection with 
the examination.  If gout and/or 
arthritis of the hands and feet is 
diagnosed, the physician should render an 
opinion as to whether it is at least as 
likely as not that it was present in 
service or, for arthritis, was present 
within one year of discharge from 
military service.  The physician should 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, it 
should be so stated and include an 
explanation.  

5.  The veteran should also be afforded a 
VA examination to determine whether his 
renal insufficiency is related to his 
diabetes.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
physician for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The physician should render an opinion as 
to whether it is at least as likely as 
not that the veteran's renal 
insufficiency is proximately due to or 
the result of, or being aggravated by his 
service-connected diabetes.  The 
physician should provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, it should be so stated and 
include an explanation.  

6.  The veteran must be given adequate 
notice of the date and place of all 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If not corrective 
action must be undertaken by the RO.  38 
C.F.R. § 4.2 (2003).  

8.  The RO is to issue a statement of the 
case addressing the request for an 
increased rating for diabetes mellitus.  
Thereafter, if the veteran submits a 
timely substantive appeal, the file 
should be returned to the Board for 
further action.  

9.  After the requested developments have 
been completed, the RO should review the 
veteran's claim.  The RO should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  This should 
include consideration of whether any 
identified cardiovascular disabilities or 
renal insufficiency is proximately due to 
or the result of, or being aggravated by 
the service-connected diabetes.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  

10.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


